Citation Nr: 0714147	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-04 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition, including as secondary to the service-connected 
left knee chondromalacia.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active duty for training from February 1976 
until July 1976 and active service from March 1978 until 
October 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDINGS OF FACT

1.  A right knee condition was not incurred in or aggravated 
by active military service.  

2.  A right knee condition is not causally or etiologically 
related to the veteran's service-connected left knee 
chondromalacia.

3.  The veteran's left knee chondromalacia is not productive 
of any limitation of motion.  

4.  The veteran's left knee chondromalacia does not manifest 
with ankylosis, recurrent subluxation or lateral instability, 
cartilage, semilunar, dislocated with frequent episodes of 
locking pain and effusion in the joint, or impairment of the 
tibia and fibula. 


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for right 
knee condition, including as secondary to the service-
connected left knee chondromalacia have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in May 2002, 
December 2002, December 2004, and November 2006.  These 
letters effectively satisfied the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim.  The November 2006 letter advised 
the veteran of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and VA outpatient treatment records are 
associated with the claims file.  Additionally, the veteran 
was afforded a VA examination in connection with his claim 
and provided testimony at an RO hearing.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  In fact, in July 2005 and August 
2006, the veteran indicated he had no additional evidence to 
submit.  As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

Service Connection for a Right Knee Disability

The veteran seeks service connection for a right knee 
condition, including as secondary to the service-connected 
left knee chondromalacia.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has a current disability as is reflected in the 
April 2005 VA examination which diagnosed right knee pain 
with symptoms consistent with patella tendonitis and mild 
medial compartment osteoarthritis.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records are devoid of complaints, treatment 
or diagnoses for any right knee disability.  For example, a 
June 1976 examination performed in connection with his 
release from active duty for training noted no abnormalities 
with the musculoskeletal system or lower extremities.  In 
October 1979 the veteran declined an examination in 
connection with his separation from active duty and indicated 
there was no change in his medical condition since his prior 
separation examination.  Additionally, PULHES profiles dated 
in June 1978 and February 1979 rated the veteran's lower 
extremities as having a high level of medical fitness.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); (Observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service.)  While a June 1979 PULHES 
profile ranked the veteran as having a T-3, or restricted 
profile, the comments listed the veteran's disability as 
chondromalacia of the left knee and did not note any problems 
with the right knee.

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  None of 
the medical evidence of record relates the veteran's right 
knee tendinitis and osteoarthritis to any event or incident 
during active military duty.

Nor is there any evidence of continuity of symptomatology.  
The first complaint of right leg pain in the record is dated 
in December 1998 (i.e. approximately 19 years after the 
veteran's separation from service).  This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  This gap in evidence also indicates the 
arthritis was not manifested to a compensable degree within 
one year after the veteran's separation from service. As 
such, service connection is not warranted under 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection on a direct basis is not 
warranted.

The Board also considered whether service connection was 
warranted on a secondary basis.  The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability. 

As noted above, the veteran has a current diagnosis of right 
knee tendinitis and osteoarthritis.  The record also reflects 
the veteran is in receipt of service connection for 
chondromalacia of the left knee. Therefore, the question is 
whether there is a nexus between the current tendinitis and 
osteoarthritis and the service connected let knee 
chondromalacia.  

The veteran underwent a VA examination in April 2005 to 
address this question.  During this examination, the veteran 
complained of right knee pain for the past 4-5 years and 
described the pain as over the patella tendon anteriorly.  He 
related the pain had decreased as he had been walking less.  
He denied surgery and physical therapy.  Clinical examination 
found the gait was normal.  The right leg had a range of 
motion from 0-130 degrees.  Strength, sensation and motor 
were normal.  There was no effusion and the leg was stable to 
varus/valgus, Lachman and posterior drawer tests.  The 
patella tendon was minimally tender on the right knee.  X-
rays performed in connection with this examination revealed 
no fracture or suspicious lesion.  There was minimal joint 
space narrowing of the medial compartment of the right knee.  
A small suprapatellar effusion was identified on the right.  
No significant soft tissue abnormality was noted.  

The impression was right knee pain with symptoms consistent 
with patella tendinitis.  Some mild medial compartment 
osteoarthritis which was aggravated by increased activity was 
also noted.  The examiner explained this could be due to gait 
alteration due to left knee pain.  The right knee seemed to 
cause minimal disability particularly as he had better 
transportation, walked less and had a job confined to one 
location.  The examiner explained it was difficult to say how 
the right knee correlated to the left knee concerning 
causality but indicated the right knee pain was less likely 
than not caused by his left chondromalacia of the patella.  

Although the VA examiner noted the right knee pain could be 
caused by an altered gait, he ultimately concluded that this 
was less likely the cause.  The law has recognized in this 
regard that service connection may not be based on resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). 

Additionally, while an August 1993 VA examination noted the 
veteran walked with a limp, subsequent medical evidence of 
record failed to reflect an altered gait.  For example, VA 
examinations performed in June 2002 and in April 2005 
described the gait as normal.  

Given the evidence above, for the Board to conclude that the 
veteran's right knee tendinitis and osteoarthritis was 
related to the service-connected left knee chondromalacia 
would be a conclusion based on speculation.  Because service 
connection may not be based on speculation or remote 
possibility, service connection for a right knee condition is 
not warranted.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Rating

The RO granted service connection for chondromalacia of the 
left knee in an April 1982 rating decision.  At that time, a 
noncompensable rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Subsequently, an increased rating 
evaluation was granted in a September 1993 rating decision 
under diagnostic code 5257.  In August 2002, the RO continued 
the 10 percent rating decision under diagnostic code 5260.  
The RO explained the former Diagnostic Code 5257 applied to 
an impairment associated with recurrent subluxation or 
lateral instability, symptoms which were never present in the 
left knee.  Therefore, the RO reevaluated the claim under a 
more appropriate Diagnostic Code which evaluated the knee 
under the limitation of function.  The veteran contends the 
current 10 percent disability rating does not accurately 
reflect the severity of his disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Under Diagnostic Code 5260 a 10 percent evaluation is 
warranted when flexion is limited to 45 degrees; a 20 percent 
evaluation is warranted when flexion is limited to 30 
degrees; and, a 30 percent evaluation is for assignment upon 
a showing of flexion limited to 15 degrees.  Additionally, 
under Diagnostic Code 5261 evaluating limitation of extension 
of the leg, a 10 percent evaluation is for assignment when 
extension is limited to 10 degrees and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is warranted for extension limited to 20 
degrees and a 40 percent evaluation is assigned for extension 
limited to 30 degrees.  The Board must also consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion Diagnostic Codes. 38 C.F.R. §§ 
4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evidence of record consists of VA outpatient treatment 
records and VA examinations.  When the evidence of record is 
reviewed in light of the schedular criteria set forth above, 
the Board finds that the veteran is not shown to warrant an 
evaluation in excess of 10 percent for chondromalacia of the 
left knee.

A March 2002 VA outpatient treatment record reflected 
complaints of pain in the left knee.  Clinical examination of 
the knee revealed a full range of motion.  There was no 
swelling, tenderness, inflammation or crepitus.  An x-ray 
showed no fracture, dislocation or effusion.  

During a June 2002 VA examination, the veteran complained of 
increased pain.  He explained he fell off a truck 
approximately 20-23 years prior and since then his knee 
caused problems.  He related constant pain in the left knee 
which he rated as a 4 out of 10 and which increased to 7 out 
of 10 with walking.  The veteran denied surgical procedures 
and denied swelling or erythema.  Pain was at its least in 
the morning and was the worst after walking through the day.  
Pain was exacerbated by walking and winter.  There was no 
locking or giving out except upon standing after kneeling, 
squatting or bending.  He indicated he requires support to 
get up at those times.  He indicated he would limp when pain 
was its worst and noted that pain improved with rest and 
medication.  He denied use of a cane or special shoes.  

Clinical examination revealed gait on ambulation was within 
normal limits.  The left knee had some tenderness on the 
medial and lateral knee joint with deep palpation.  There was 
no erythema or swelling.  There were some old healed scars 
which were hyperpigmented on both knees.  The veteran had a 
full range of motion actively and passively with some 
crepitus.  There was no hyperextension on the left knee 
joint.  The knee was within normal limits of flexion and 
extension.  There was no ligament laxity.  There was some 
tenderness on the left calf muscle after walking but no 
swelling and pulses were good bilaterally.  Strength was 
equal bilaterally.  X-rays of the left knee showed 
osteoarthritis and osteoporosis.  There was no evidence of a 
fracture or dislocation.  The assessment was status post left 
knee injury with traumatic arthritis and osteoarthritis.  
There were signs of osteoporosis perhaps from alcohol abuse 
which added to discomfort in the knees.  

A June 2003 VA outpatient treatment record noted that the 
veteran had full active range of motion for all joints.  
There was tenderness to palpation in the left knee laterally, 
but no swelling was noted.  

The veteran underwent a VA examination in April 2005 to 
assess the severity of the left knee chondromalacia of the 
patella.  The veteran reported anterior left knee pain for 20 
years that was a 7 out of a scale of 10.  Pain increased with 
walking, squatting and walking on concrete.  He denied 
surgeries or recent physical therapy. Clinical examination 
revealed the gait was normal and the range of motion was 0-
130 degrees bilaterally.  X-rays of the knees showed the 
osseous structure were intact without fracture or lesion.  
There was no effusion on the left and no significant soft 
tissue abnormality.  The examiner concluded the veteran had 
long-standing anterior knee pain in the left knee consistent 
with chondromalacia of the patella.  This caused minimal 
disability and was exacerbated by overuse and repetitive 
activities.  The veteran was limited mostly with regard to 
pain but was able to perform his job.

Examining the evidence in light of the above rating criteria, 
the veteran's chondromalacia of the left knee does not meet 
the criteria for an increased evaluation.  The medical 
records do not demonstrate that the veteran has flexion 
limited to 30 degrees or extension limited to 15 degrees in 
the left leg.  Rather the VA outpatient treatment records and 
the VA examinations in June 2002 and April 2005 noted the 
veteran had a full range of motion.  While pain was 
exacerbated by overuse and repetitive activity, this pain was 
not described as causing additional limitation of motion.  

With regard to other Diagnostic Codes pertaining to knee 
disabilities, there is no evidence of ankylosis of the left 
knee to warrant a rating under Diagnostic Code 5256. See 
38 C.F.R. § 4.71a, Diagnostic Code 5256.  Nor is there 
evidence of recurrent subluxation or lateral instability to 
warrant an evaluation under Diagnostic Code 5257.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  There is no evidence of 
malunion or nonunion of the tibia and fibula to warrant a 
rating under Diagnostic Code 5262 and no evidence of genu 
recurvatum (hyperextension) of either knee with weakness and 
insecurity in weight-bearing to warrant a rating under 
Diagnostic Code 5263. See 38 C.F.R. § 4.71a, Diagnostic Codes 
5262, 5263.  Additionally, there is no evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint, to warrant a rating under 
Diagnostic Code 5258, or removal of the semilunar cartilage, 
to warrant a rating under Diagnostic Code 5259. See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
disability rating under another diagnostic code.

Given the function remaining in the veteran's left knee, the 
criteria for a higher evaluation have not been met.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Service connection for a right knee disability is denied.

An evaluation in excess of 10 percent for chondromalacia of 
the left knee is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


